SUMMARY ORDER
The plaintiff-appellant Robert Yablon, the Executor of Bennett Yablon’s estate, appeals from the June 18, 2002, judgment of the United States District Court for the Southern District of New York (Constance Baker Motley, Judge) dismissing his complaint seeking relief for failing to pay certain benefits as required by the defendants’ pension plans.
The plaintiff argues that Yablon’s release in the Separation Agreement of all claims, including those under ERISA, is invalid as to his Retirement Plan and Pension Plan claims because these claims were neither contested nor known at the time of the release. We have held that claims for allegedly accrued ERISA benefits are waiveable. See Finz v. Schlesinger, 957 F.2d 78, 80-82 (2d Cir.), cert. denied, 506 U.S. 822, 113 S.Ct. 72, 121 L.Ed.2d 38 (1992). It is also well-established that ERISA claims are validly waived as long as the waiver is knowing and voluntary under the totality of the circumstances. See, e.g., Laniok v. Advisory Comm. of the Brainerd Mfg. Co. Pension Plan, 935 F.2d 1360, 1367 (2d Cir.1991). In Laniok, we set forth six non-exhaustive factors to consider in determining knowledge and voluntariness:
1) [T]he plaintiffs education and business experience, 2) the amount of time the plaintiff had possession of or access to the agreement before signing it, 3) the role of plaintiff in deciding the terms of the agreement, 4) the clarity of the agreement, 5) whether the plaintiff was represented by or consulted with an attorney, as well as whether an employer encouraged the employee to consult an attorney and whether the employee had a fair opportunity to do so and 6) wheth*331er the consideration given in exchange for the waiver exceeds employee benefits to which the employee was already entitled by contract or law.
Id. at 1368. We agree with the district court that an evaluation of the Laniok factors indicates that Yablon’s waiver is valid, as it was made knowingly and voluntarily.1
As for the plaintiffs claims of breach of fiduciary duty with regard to investment policies and investments for the Retirement Plan and the Savings Plan, we conclude that the district court correctly dismissed those claims as impermissibly conclusory. See Gregory v. Daly, 243 F.3d 687, 692 (2d Cir.2001).
We also conclude that the district court rightly dismissed the plaintiffs Savings Plan claim as to valuation date because the terms of the Savings Plan clearly show that the defendants used the correct valuation date.
We have considered that the plaintiffs other arguments and find them to be without merit.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.

. We have considered the parties' supplemental briefing on the advisability and analysis of a potential seventh factor — whether an employer, who is also the plan administrator of the relevant ERISA plans, fulfilled its fiduciary responsibilities under ERISA to convey to a beneficiary material information regarding allegedly accrued benefits not otherwise paid to the beneficiary that the administrator knew or should have known when it presented a release of ERISA claims to the beneficiary — and conclude that it is inadvisable on the facts of this case to weigh such a factor in our calculus.